Citation Nr: 1022793	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  07-33 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for posttraumatic stress 
disorder (PTSD) secondary to military sexual assault.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Robert Stanulis, Ph.D.


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Army from 
August 1989 to October 1989, and in the U.S. Navy from 
December 1989 to December 1993.  Following his separation 
from active service he was a member of the Oregon Army 
National Guard.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2005 rating decision by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Seattle, 
Washington, which determined new and material evidence was 
not received to reopen the claim.  The RO in Portland, 
Oregon, certified the case to the Board.  The statement of 
the case was issued by the Portland RO, and it notes that an 
RO decision review officer determined new and material 
evidence was received, reopened the claim, and denied it on 
the merits.  

A Travel Board hearing convened in February 2010 before the 
undersigned Veterans Law Judge.  The Veteran did not attend 
due to his incarceration.  His representative and evaluating 
psychologist were in attendance.  A transcript of the hearing 
testimony is associated with the claims file.  The 
undersigned held the record of the hearing open for 
submission of additional evidence.  No additional evidence 
was received.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In Patton v. West, 12 Vet. App. 272, 278 (1999), the United 
States Court of Appeals for Veterans Claims (Court) pointed 
out that there are special evidentiary procedures for PTSD 
claims based on personal assault contained in VA Adjudication 
Manual M21-1, Part III, para. 5.14c (February 20, 1996).  In 
personal assault cases, more particularized requirements are 
established regarding the development of "alternative 
sources" of information as service records "may be devoid of 
evidence because many victims of personal assault, especially 
sexual assault and domestic violence, do not file official 
reports either with military or civilian authorities."   Id., 
Part III, para. 5.14c(5).

With respect to personal assaults, 38 C.F.R. § 3.304(f) was 
amended in March 2002, to add the following:

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the Veteran's service 
records may corroborate the Veteran's account of the 
stressor incident.  Examples of such evidence include, 
but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy 
tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow 
service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of 
relevant evidence that may be found in these sources. 
Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, 
or anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  VA will not deny a 
PTSD claim that is based on in-service personal assault 
without first advising the claimant that evidence from 
sources other than the Veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or 
her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as 
to whether it indicates that a personal assault 
occurred.

38 C.F.R. § 3.304(f)(3) (emphasis added).

The above information should be included in the pre-decision 
notice required by the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002).  

In remanding this case, the Board acknowledges that the 
Veteran was provided notice under 38 C.F.R. § 3.304(f)(3) 
during the course of a prior claim of entitlement to service 
connection for posttraumatic stress disorder, however, prior 
notice cannot be bootstrapped to find that the appellant has 
been provided notice with respect to his claim to reopen.

Accordingly, the case is REMANDED for the following action:

1.  Please send the Veteran the notice 
required by 38 C.F.R. § 3.303(f)(3), as 
well as notice why his prior claim was 
denied and what evidence is needed to 
reopen it.  In accordance with the cited 
regulation the notice must particularly 
inform the Veteran that alternative 
evidence refers not to his personal 
recollections and assertions, but instead 
to evidence that independently helps to 
corroborate those recollections and 
assertions.  

2.  Thereafter, the AMC/RO must review the 
claims file and ensure that the foregoing 
development actions, as well as any other 
development that may be in order, has been 
conducted and completed in full.

3.  Then review the Veteran's claim de novo 
in light of the additional evidence 
obtained.  If the claim is not granted to 
his satisfaction, send him and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

The case should thereafter be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  VA will notify him if further action is 
required on his part.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


